                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                          :
RETHA JOHNSON,                                            :      CIVIL ACTION
                                                          :
                                Plaintiff,                :
                                                          :
                         v.                               :      No. 18-4751
                                                          :
MARY DOLLINGER, ERIC FETCHER,                             :
DANIEL KUHN, LAMONT PENDLETON,                            :
FRANCES HARRISON BLY, and LEE ANN                         :
MONTGOMERY,                                               :
                                                          :
                                Defendants.               :
                                                          :

                                             MEMORANDUM

ROBERT F. KELLY, Sr. J.                                                                  MAY 10th, 2019

        This suit arises out of Plaintiff Retha Johnson’s (“Johnson”) arrest for her alleged failure

to report to one of her probation officers in Montgomery County and failure to pay her probation

fines, costs, and restitution in Delaware County. She brings this action against Defendants Mary

Dollinger (“Dollinger”), Eric Fetcher (“Fetcher”), Daniel Kuhn (“Kuhn”), Lamont Pendleton

(“Pendleton”), Frances Harrison Bly (“Officer Bly”), and Lee Ann Montgomery (“Officer

Montgomery”), alleging various civil rights violations and state law claims.

        Presently before the Court is Officer Montgomery’s Motion to Dismiss, which seeks

dismissal of the federal and state civil conspiracy claims in Johnson’s Amended Complaint. 1

Johnson has filed a Response in Opposition. For the reasons that follow, Officer Montgomery’s

Motion is granted.




1
 Dollinger, Fetcher, Kuhn, and Pendleton filed a Motion to Dismiss Johnson’s Amended Complaint on May 8,
2019. The Court will address their Motion when it becomes ripe.
I.      BACKGROUND

        The Court previously addressed this matter in a Memorandum Opinion dated April 12,

2019. See Johnson v. Dollinger, No. 18-4751, 2019 WL 1596340 (E.D. Pa. Apr. 12, 2019). As

it relates to Officer Montgomery, the Court dismissed with prejudice all claims asserted against

her except the civil conspiracy claims in Count IV. 2 See id. at *7-8. The Court gave Johnson

fifteen days to file an Amended Complaint, and she has done so. The Complaint’s and Amended

Complaint’s “general allegations,” located at paragraphs eight through twenty-five, are nearly

verbatim. Accordingly, we incorporate our factual background in our prior Memorandum

Opinion here. See id. at *1-2.

II.     LEGAL STANDARD

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted). In deciding a

motion to dismiss under Rule 12(b)(6), courts must “accept as true all allegations in the

complaint and all reasonable inferences that can be drawn from them after construing them in the

light most favorable to the nonmovant.” Davis v. Wells Fargo, 824 F.3d 333, 341 (3d Cir. 2016)

(quoting Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n.1 (3d Cir. 2014)) (internal

quotation marks omitted). However, courts need not “accept mere[] conclusory factual

allegations or legal assertions.” In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 133


2
 The Court also addressed Dollinger, Fetcher, Kuhn, and Pendleton’s Motion to Dismiss. As it relates to those
Defendants, the Court dismissed Counts I, II, and IV without prejudice, and dismissed Counts III, V, and VI with
prejudice. See id. at *3-5. Officer Bly was not a moving defendant because she was never served with Johnson’s
Complaint. See id. at *1 n.1.


                                                        2
(3d Cir. 2016) (citing Iqbal, 556 U.S. at 678-79). “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Twombly, 550 U.S. at 555.

Finally, we may consider “only the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputedly authentic documents if the complainant’s claims are based

upon [those] documents.” Davis, 824 F.3d at 341 (quoting Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010)) (internal quotation marks omitted).

III.   DISCUSSION

       Officer Montgomery again moves to dismiss the civil conspiracy claims on the basis that

there is no factual predicate to support such claims among the multiple probation officers that

work in different jurisdictions. (Officer Montgomery’s Mem. Law Supp. Mot. to Dismiss 5.) In

our prior Memorandum Opinion, we dismissed Johnson’s civil conspiracy claims because the

Complaint contained only conclusory labels of conspiracy and did not “assert a single fact that

would allow the Court to infer that an agreement between the Defendants has been made.”

Johnson, 2019 WL 1596340, at *8. As explained below, Johnson’s Amended Complaint fares

no better, and her civil conspiracy claims against Officer Montgomery are dismissed with

prejudice.

       To state a claim of conspiracy under § 1983, “a plaintiff must establish (1) the existence

of a conspiracy involving state action; and (2) a deprivation of civil rights in furtherance of the

conspiracy by a party to the conspiracy.” Rosembert v. Borough of E. Lansdowne, 14 F. Supp.

3d 631, 647 (E.D. Pa. 2014) (quoting Gale v. Storti, 608 F. Supp. 2d 629, 635 (E.D. Pa. 2009)).

To properly plead a conspiracy claim, the plaintiff “must assert facts from which a conspiratorial

agreement can be inferred.” Mikhail v. Kahn, 991 F. Supp. 2d 596, 645 (E.D. Pa. 2014) (quoting

Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010)).




                                                  3
Indeed, “[t]he plaintiff must make ‘specific factual allegations of combination, agreement, or

understanding among all or between any of the defendants to plot, plan, or conspire to carry out

the alleged chain of events.’” Church Mut. Ins. Co. v. All. Adjustment Grp., 102 F. Supp. 3d

719, 729 (E.D. Pa. 2015) (quoting Panayotides v. Rabenold, 35 F. Supp. 2d 411, 419 (E.D. Pa.

1999)). “‘[O]nly allegations of conspiracy which are particularized, such as those addressing the

period of the conspiracy, the object of the conspiracy, and certain other action of the alleged

conspirators taken to achieve that purpose will be deemed sufficient.’” Panayotides, 35 F. Supp.

2d at 419 (alteration in original) (quoting Dutton v. Buckingham Twp., No. 97-3354, 1997 WL

732856, at *2 (E.D. Pa. Nov. 13, 1997)). “[T]he law is clear that the plaintiff must plead more

than legal conclusions of a conspiracy or agreement.” Mikhail, 991 F. Supp. 2d at 645.

       Taken nearly verbatim from her original Response in Opposition to Defendants’ Motions

to Dismiss, Johnson argues that “[i]t is [her] contention that at the pleading stage, all that is

required to support a plausible finding of [c]onspiracy between the above mentioned defendants

is a well pleaded allegation that the [Defendants] conspired together to have the plaintiff

unlawfully arrested and charged with probation violations.” (Pl.’s Mem. Law Opp’n Officer

Montgomery’s Mot. to Dismiss 7.) As we noted in our prior Memorandum Opinion, the law

clearly does not support Johnson’s “contention.” The Amended Complaint, like the original

Complaint, does not contain a single factual allegation that would allow the Court to infer that an

agreement to violate Johnson’s civil rights was made between the several probation officers

named as defendants. Indeed, her general factual allegations in the Amended Complaint nearly

mirror those from the original Complaint, which do not even mention Dollinger, Fetcher, Kuhn,

or Pendleton in a single paragraph. (See Am. Compl. ¶¶ 8-25.) And although Johnson has added

averments below her civil conspiracy claims that state, as to each probation officer, that he or she




                                                   4
“conspired with the other defendants to perpetuate plaintiff’s illegal arrest by deliberately

ignoring plaintiff’s lawful probation transfer to Philadelphia,” (id. ¶¶ 55-60), these statements are

nothing more than conclusory assertions of a conspiracy. In short, Johnson has not alleged

specific facts to show an agreement between the named probation officers. See Church Mut.,

102 F. Supp. 3d at 729 (quoting Panayotides, 35 F. Supp. 2d at 419) (“The plaintiff must make

‘specific factual allegations of combination, agreement, or understanding among all or between

any of the defendants to plot, plan, or conspire to carry out the alleged chain of events.’”).

Therefore, her federal civil conspiracy claim is dismissed.

       Our prior Memorandum Opinion also dismissed without prejudice a Pennsylvania state

law claim of civil conspiracy to the extent one was raised, as it was unclear from Johnson’s

Complaint and briefing that she was even bringing one. See Johnson, 2019 WL 1596340, at *8

n.7. Johnson’s Amended Complaint makes clear that she is bringing such a claim, which Officer

Montgomery also moves to dismiss. To bring a civil conspiracy claim under Pennsylvania law,

“a plaintiff must allege the following: (1) a combination of two or more persons acting with a

common purpose to do an unlawful act or to do a lawful act by unlawful means or for an

unlawful purpose; (2) an overt act done in pursuance of the common purpose; and (3) actual

legal damage.” Tegg Corp. v. Beckstrom Elec. Co., 650 F. Supp. 2d 413, 426 (W.D. Pa. 2008)

(citing Strickland v. Univ. of Scranton, 700 A.2d 979, 987-88 (Pa. Super. Ct. 1997)).

       Johnson’s state law civil conspiracy claim fails for the same reason as her federal claim.

In particular, she does not assert a single fact that would show a combination of two or more

individuals with a common purpose committing an unlawful act or committing a lawful act with

an unlawful purpose. Likewise, she does not allege any facts showing an overt act was done to




                                                  5
pursue a common purpose. For these reasons, Johnson’s state law civil conspiracy claim is

dismissed.

          Because we have afforded Johnson the opportunity to cure her deficiencies by filing an

Amended Complaint, we find that further amendment would be futile. See In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997) (listing futility as a reason for denying

leave to amend). Accordingly, her civil conspiracy claims (Count IV) in the Amended

Complaint are dismissed with prejudice as to Officer Montgomery.

IV.       CONCLUSION

          For the reasons set forth above, Officer Montgomery’s Motion to Dismiss is granted, and

Count IV of the Amended Complaint is dismissed with prejudice as to Officer Montgomery.

Because there are no remaining counts against Officer Montgomery, she is dismissed from this

action.

          An appropriate Order follows.




                                                  6
